Citation Nr: 1537964	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  14-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder.

2.  Entitlement to a disability rating in excess of 10 percent for convulsive disorder and epilepsy.  

3.  Entitlement to service connection for sleep apnea, claimed as secondary to service-connected convulsive disorder and epilepsy.  

4.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected convulsive disorder and epilepsy.  

5.  Entitlement to service connection for hypertension, claimed as secondary to service-connected convulsive disorder and epilepsy.  

6.  Entitlement to service connection for a left knee disability.

7.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a right knee disability.

8.  Entitlement to service connection for a right knee disability.

9.  Whether the Veteran is competent to handle the disbursement of Department of Veterans Affairs (VA) funds.    

10.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

11.  Entitlement to special monthly compensation based on aid and attendance/housebound status.

12.  Entitlement to service connection for memory loss.

13.  Entitlement to service connection for tinnitus.

14.  Entitlement to service connection for a back disability.

15.  Entitlement to service connection for migraine headaches.

16.  Entitlement to service connection a disability manifested by loss of smell.  


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from April 1971 to January 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in November 2007 and August 2011  by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board notes that the issues of entitlement to service connection for generalized anxiety disorder as well as convulsive disorder and epilepsy were granted in an August 1972 rating decision.  That same rating decision denied the Veteran's claim of entitlement to service connection for a right knee disability.  In September 2006, the Veteran filed claims seeking increased ratings for his service-connected generalized anxiety disorder and convulsive disorder and epilepsy.  In addition, the Veteran raised claims of entitlement to service connection for sleep apnea, erectile dysfunction, hypertension, a left knee disability, a right knee disability, memory loss, tinnitus, a back disability, a disability manifested by loss of smell, entitlement to a TDIU, and entitlement to aid and attendance benefits.  

These claims were adjudicated in a November 2007 rating decision which increased the Veteran's disability rating for generalized anxiety disorder to 30 percent, but denied the remainder of the claims.  Later that month, the Veteran submitted additional treatment records and requested that the RO consider his claims based on the submission of new evidence.  A rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2014); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  As such, the November 2007 rating decision was not final and the only issue properly characterized as a new and material evidence claim in the September 2008 rating decision was the claim of entitlement to service connection for a right knee disorder, as it had been previously denied in the August 1972 rating decision.  

Thereafter, the Veteran was notified of the September 24, 2008, rating decision by way of a letter also dated September 24, 2008.  In correspondence received by VA on November 5, 2008, less than 2 months after the September 2008 rating decision, the Veteran indicated his intent "to file a letter of disagreement with your letter dated 24 Sept. 2008."  Although the Veteran indicated that he disagreed with the September 2008 letter without specifying the exact issues with which he disagreed, the RO did not proactively request clarification as to the precise issues with which the Veteran disagreed; rather the RO initially responded with correspondence accepting receipt of the notice of disagreement and explaining the next steps of the appellate process.  Therefore, the Board finds that it must be assumed that the Veteran disagreed with all issues.  For these reasons, the Board finds that the September 2008 rating decision never became final.  As such, the issues have been characterized accordingly on the title page.  

The issues of entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder; entitlement to a disability rating in excess of 10 percent for convulsive disorder and epilepsy; entitlement to service connection for sleep apnea, erectile dysfunction, hypertension, left knee disability, right knee disability, memory loss, tinnitus, back disability, migraine headaches, and disability manifested by loss of smell; a determination as to whether the Veteran is competent to handle the disbursement of VA funds; entitlement to a TDIU; and entitlement to special monthly compensation based on aid and attendance/housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a rating decision dated in August 1972, the RO denied a claim of entitlement to service connection for a right knee condition, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

2.  Evidence added to the record since the August 1972 RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a right knee disability, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The April 1972 rating decision which denied a claim of entitlement for service connection for a right knee condition is final.  38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1972); currently, 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received since the April 1972 rating decision which denied the claim of entitlement to service connection for a right knee disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the application to reopen, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The record establishes that the claim of entitlement to service connection for a right knee condition was denied in a rating decision dated in August 1972.  The RO denied the claim on the basis that, although there was documentation of an in-service right knee injury in September 1971, the evidence failed to establish a current disability of the right knee.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the notice of the August 1972 determination.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his right knee claim occurred in 2006 when he filed to reopen his claim of entitlement to service connection for a right knee disability.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

As mentioned above, the RO initially denied the claim in August 1972 on the basis that, although there was documentation of an in-service right knee injury in September 1971, the evidence failed to establish a current disability of the right knee.  Since the prior final rating decision in September 1976, VA has received additional evidence, including treatment records showing severe arthritis of the right knee.  The Veteran also underwent right knee arthroplasty in February 2011.  

To summarize the foregoing, the Veteran has submitted evidence of a current right knee disability, severe degenerative changes of the lateral compartment of the right knee status post arthroplasty.  The Veteran has related the onset of his current right knee arthritis his documented September 1971 in-service injury of the right knee.

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has current right disability with reported onset in service and/or caused or aggravated by another disability that is service connected.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as right knee arthritis.  The establishment of a current disability was the reason for the prior final denial of the claim of service connection for a right knee condition.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a right knee disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

As is addressed in greater detail in the REMAND below, further development is needed before reaching a decision on the merits of the reopened claim.


ORDER

New and material evidence having been received, the claim of service connection for a right knee disability is reopened; to this extent only, the appeal is granted.


REMAND

The Veteran seeks entitlement to a disability rating in excess of 30 percent for generalized anxiety disorder; entitlement to a disability rating in excess of 10 percent for convulsive disorder and epilepsy; entitlement to service connection for sleep apnea, erectile dysfunction, hypertension, left knee disability, and a right knee disability; as well as a determination as to whether he is competent to handle the disbursement of VA funds.  In addition, as discussed above, the Board finds that the issues of entitlement to a TDIU, entitlement to special monthly compensation based on aid and attendance/housebound status,  entitlement to service connection for memory loss, entitlement to service connection for tinnitus, entitlement to service connection for a back disability, entitlement to service connection for migraine headaches, and entitlement to service connection a disability manifested by loss of smell are still on appeal.  However, the Board finds that additional development must be undertaken before these claims can be decided on the merits.  

With respect to all claims, the March 2014 statement of the case indicated that, "A review of electronic treatment records for the period May 9, 2009 through February 26, 2014, from Biloxi VA Medical Center (this includes evidence from Mobile outpatient clinic and Pensacola Joint Ambulatory Care Center) was conducted on March 3, 2014, at 9:47AM."  However, these records do not appear in the Benefits Management System (VBMS) or the Virtual VA Paperless Claims Processing database.  In addition, hard copies of these documents do not seem to be associated with the Veteran's physical claims file.  VA treatment records, even if not in the claims file, are nevertheless considered part of the record on appeal because they are within VA's constructive possession.  See 38 U.S.C.A. § 5103A (b) (West 2002); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA adjudicators are deemed to have constructive notice of VA treatment records); Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992) (holding that when reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them).  On remand, the RO must associate all of the Veteran's VA treatment records with the claims file.  

With respect to the issues of increased evaluations for generalized anxiety disorder, convulsive disorder and epilepsy, when the evidence indicates that there has been a "material change" in a disability since a claimant was previously examined, VA is generally required to obtain a new medical examination to evaluate the current degree of impairment.  38 C.F.R. § 3.327(a) (2013); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a new examination is required where the claimant complained of increased hearing loss two years after his most recent audiology examination).  As such, the Veteran should be provided with a VA examination to assess the current severity of these disabilities.

With respect to the issues of entitlement to service connection for sleep apnea, erectile dysfunction, and hypertension, the Veteran has argued that all of these disorders developed secondary to his service-connected convulsive disorder and epilepsy and/or his general anxiety disorder, to include medications used to treat these disabilities.  The Board recognizes that the April 2011 VA examiner opined that the Veteran's essential hypertension was less likely than not caused by or related to his mental health conditions because hypertension had multiple risk factors exhibited by the Veteran including age and positive family history.  The Board also acknowledges that the April 2011 VA examiner opined that the Veteran's erectile dysfunction was less likely than not caused by or related to his seizure or mental health medications because he was not reported to be on any anti-seizure medications when he first reported erectile dysfunction, and because erectile dysfunction also had multiple risk factors exhibited by the Veteran including age, hypotestosteronemia, and history of tobacco use.  No opinion was provided regarding a sleep disorder, to include sleep apnea.  

However, the Board emphasizes that April 2011 VA examiner's opinions did not discuss the likelihood that the Veteran's claimed disabilities were aggravated by any of his service-connected disabilities, to include generalized anxiety disorder and convulsive disorder and epilepsy.  See Allen v. Brown, 7 Vet. App. 439 (1995).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the April 2011 opinions are inadequate to determine the issue of aggravation, remand is required for additional examinations.

With respect to the issues of entitlement to service connection for left and right knee disabilities, as discussed above, the Veteran sustained an in-service right knee injury in September 1971.  A review of the Veteran's treatment records reveals that he was diagnosed with severe arthritis of the left and right knees, and that he underwent right knee arthroplasty in February 2011.  To date, however, the Veteran has not been provided with a VA examination to determine the likely etiology of his knee disabilities.  The Board finds that the Veteran should be provided with an examination to determine the likely etiology of his bilateral knee disabilities.  

The Veteran also seeks a determination as to whether he is competent to handle the disbursement of VA funds.  With respect to this issue, the Board finds that it is inextricably intertwined with the remanded increased rating claims currently on appeal.  Therefore, the Board may not properly review the competency determination until the AOJ develops and adjudicates the remanded claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (finding two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered); Holland v. Brown, 6 Vet. App. 443, 445-46 (1994).

Finally, as discussed in the introduction, the issues of entitlement to a TDIU, entitlement to special monthly compensation based on aid and attendance/housebound status,  entitlement to service connection for memory loss, entitlement to service connection for tinnitus, entitlement to service connection for a back disability, entitlement to service connection for migraine headaches, and entitlement to service connection a disability manifested by loss of smell were denied in a September 2008 rating decision, followed by the Veteran submitting a timely notice of disagreement in November 2008.  However, the RO never furnished the Veteran a statement of the case with respect to these issues.  Thus, the Board must remand these issues for the RO to issue a statement of the case and to provide the Veteran and his representative an opportunity to perfect an appeal of such issue.  Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records for the Veteran from the Gulf Coast Veterans Health Care System in Biloxi, Mississippi, and all associated outpatient clinics, to include the VA Outpatient Clinic in Mobile, Alabama, and the Joint Ambulatory Care Center in Pensacola, Florida, and associate them with the claims file.  All efforts to obtain these records must be documented in the claims file.

2.  Provide the Veteran with a comprehensive VA psychiatric examination to determine the current severity of his service-connected general anxiety disorder.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail, including a Global Assessment of Functioning (GAF) score.

3.  Provide the Veteran with a comprehensive VA examination to determine the current severity of his service-connected convulsive disorder and epilepsy.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale must be provided for any opinion expressed.
 
The examiner must provide accurate and fully descriptive assessments of all symptomatology relating to the Veteran's disorder pursuant to 38 C.F.R. § 4.124a , Diagnostic Codes 8910-8914 and the General Rating Formula for Major and Minor Epileptic Seizures.

Finally, the examiner must discuss the effects of the Veteran's seizure disorder on his ability to maintain employment consistent with his education and occupational experience.  In doing so, the examiner must consider the information laid out under 38 C.F.R. § 4.124a regarding epilepsy and unemployability.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.   

4.  Provide the Veteran with a VA examination(s) to determine the likely etiologies of his diagnosed sleep apnea, erectile dysfunction, and hypertension.  A copy of the claims file, including this remand, must be provided to the examiner.  After a review of all of the evidence, the examiner(s) is/are asked to provide the following opinions:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed sleep apnea, erectile dysfunction, and/or hypertension were caused by or otherwise related to service.

(b) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed sleep apnea, erectile dysfunction, and/or hypertension were caused or aggravated by any of his service-connected disabilities, to include generalized anxiety disorder and convulsive disorder and epilepsy (including the medications prescribed to treat these disabilities).  

Aggravation is defined as permanent exacerbation beyond the natural progression of the condition.

5.  Provide the Veteran with an appropriate VA examination to determine the etiology of the Veteran's diagnosed left and right knee disabilities.  The claims file, including a copy of this remand, must be provided to the examiner.  Any medically indicated tests should be conducted.  After examination and review of all of the evidence, the examiner requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's diagnosed left and right knee disabilities had their onset in service or were otherwise related to service, to include his documented September 1971 knee injury.  A complete rationale must accompany any opinion provided.

6. Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

7.  After the above is complete, readjudicate the Veteran's claims of entitlement to higher disability ratings for generalized anxiety disorder and convulsive disorder and epilepsy; entitlement to service connection for sleep apnea, erectile dysfunction, hypertension, left knee disability, and a right knee disability; as well as a determination as to whether he is competent to handle the disbursement of VA funds.  If a complete grant of the benefits requested is not made, then issue a supplemental statement of the case on the issues.  Allow a reasonable period of time for a response.  

8.  Furnish the Veteran a statement of the case with respect to the claims of entitlement to a TDIU, entitlement to special monthly compensation based on aid and attendance/housebound status,  entitlement to service connection for memory loss, entitlement to service connection for tinnitus, entitlement to service connection for a back disability, entitlement to service connection for migraine headaches, and entitlement to service connection a disability manifested by loss of smell.  Advise the Veteran that in order to perfect an appeal of these claims, he must still timely file a substantive appeal; and if entitlement to these benefits is denied, these issues should be returned to the Board only if such an appeal is perfected.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHRISTOPHER MURRAY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


